OPINION — AG — **** SCHOOL DISTRICTS-APPROPRIATION LEDGER-DUTY TO KEEP **** 62 O.S. 1968 Supp., 310.1 [62-310.1], AUTHORIZES THE SUPERINTENDENT OF SCHOOLS TO ENTER PURCHASE ORDERS AND CONTRACTS IN THE ONE APPROPRIATION LEDGER OF THE SCHOOL DISTRICT. THESE CONTRACTS AND ORDERS ALSO MAY BE ENTERED BY THE CLERK OR OTHER ISSUING OFFICER DESIGNATED BY THE BOARD OF EDUCATION OR THE SUPERINTENDENT OF SCHOOLS. CITE: 68 O.S. 1967 Supp., 2499 [68-2499], 62 O.S. 1961 310.1 [62-310.1] W. HOWARD O'BRYAN, JR.